Citation Nr: 0806137	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-24 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to right ankle.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and children



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1943 to October 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2006 rating decision of the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A Travel 
Board hearing was held before the undersigned in Cleveland in 
December 2007.  A transcript of that hearing is of record.  
At the hearing the undersigned granted the veteran's motion 
to advance his case on the Board's docket based on his age.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was last examined by VA for his left and right 
ankle disabilities in December 2005.  As he testified before 
the undersigned that the disabilities had worsened since that 
examination, another VA examination is in order. 

Additionally, the veteran has reported treatment for his 
ankle disabilities from the Youngstown VA facility as well as 
a private physician in Poland, Ohio.  He has reported that he 
has been prescribed Vicodin at least in part for ankle pain.  
Records related to such treatment and prescription would be 
pertinent to the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of complete clinical records of all 
VA treatment the veteran has received from 
December 2005 to the present.

2.  The RO should obtain complete records 
of treatment of the veteran since December 
2005 from Dr. Thomas Berker in Poland, 
Ohio.  The veteran must assist in this 
matter by providing any necessary release.  
If the records obtained pursuant to this 
development do not document a prescription 
for Vicodin, the RO should contact the 
veteran to determine the source of the 
prescription, the develop the record for 
records identifying the condition (and 
symptoms) for which Vicodin was 
prescribed.

3.  The RO should then arrange for a VA 
orthopedic examination to determine the 
current severity of the veteran's 
bilateral ankle disabilities (to include a 
detailed listing of all orthopedic 
manifestations and any associated 
impairment).  The veteran's claims file 
and a copy of all the pertinent criteria 
for rating ankle disabilities must be 
provided to, and reviewed by, the examiner 
in conjunction with the examination.  Any 
indicated tests or studies, specifically 
including ranges of motions and reports of 
any further limitations due to flare-ups 
or pain on use, should be completed.  
Findings should be described in detail.

4.  The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC, and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



